Citation Nr: 1500907	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for service-connected erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, confirmed and continued the Veteran's assigned noncompensable disability rating for his service-connected erectile dysfunction.  The Veteran was notified of the decision and of his appellate rights in a RO letter dated several days later in March 2009.

In February 2012, the Veteran presented sworn testimony at a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

In April 2012, the Board remanded this matter for additional development.  This development has been completed, and, thus, adjudication of this issue may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-connected erectile dysfunction has not been manifested by penile deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in January 2009, May 2009, and February 2010 letters.  His compensable rating claim was most recently readjudicated in a November 2012 supplemental statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the most recent readjudication of his appeal in the November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in February 2009 and in July 2012 with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is assigned a noncompensable rating for erectile dysfunction pursuant to 38 C.F.R. § 4.155b, Diagnostic Code 7522 (2014).

Erectile dysfunction is not specifically listed in the rating schedule. The most closely aligned criteria for the disability is found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  In this case, that means that, for the compensable rating to be assigned, the medical evidence must confirm deformity of the penis. 

Here, the Veteran contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating.  In this regard, the Board notes that the Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ specifically to compensate him for his erectile dysfunction. 

To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also require deformity of the penis to warrant a compensable evaluation.  The medical evidence in this case is negative for complaint, treatment, or findings of penile deformity. The Veteran's VA treatment records are pertinently absent of any indication of penile deformity.

Specifically, the Veteran was afforded VA genitourinary examinations in February 2009 and in July 2012 as to his erectile dysfunction claim.  The February 2009 VA examiner reported that the Veteran had complete erectile dysfunction and that Viagra was ineffective.  Physical examination revealed normal secondary male characteristics.  There was no evidence of any endocrinopathy clinically, no renal dysfunction, and no urinary incontinence.  The Veteran was found to have a complete inability to have an erection, penetration or ejaculation.  He was not receiving treatment for erectile dysfunction at that time.  The July 2012 VA examiner diagnosed the Veteran with erectile dysfunction, but not penile deformity.  Physical examination demonstrated a normal penis and testicles without evidence of deformity.  

As previously noted herein, the key factor in establishing entitlement to a compensable evaluation for erectile dysfunction is to show a penile deformity in addition to loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Here, the medical evidence in the file simply does not indicate any deformity so as to entitle the Veteran to a compensable rating for his service-connected erectile dysfunction.  Moreover, VA examinations performed in February 2009 and July 2012 both show normal genitalia.  Thus, the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for erectile dysfunction.  As such, the "benefit-of-the-doubt" rule is inapplicable, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).
 
The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria provide a higher rating.  However, the competent medical evidence does not reflect that the disability at issue is manifested by penile deformity so as to warrant such a higher rating.  Moreover, the competent evidence does not show that erectile dysfunction causes marked interference with employment, requires frequent hospitalizations, or otherwise produces impairment unrecognized by the Schedule. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable disability rating for erectile dysfunction is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


